Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 10-13, 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hisada et al., US 2017/0109496 A1, hereinafter Hisada.
Claim 1. 
Hisada teaches a computing system, comprising: a non-transitory computer readable storage medium with computer executable instructions (see Hisada at [0047] FIG. 1 illustrates a functional configuration example of an apparatus according to a first embodiment. A biological simulation apparatus 10 includes a storage unit 11 and an operation unit 12. Also at [0048] discloses the storage unit 11 holds a geometric model 1 that represents a structure of a biological organ. For example, the biological organ is a human heart), including: 
a biophysical simulator configured to simulate coronary or carotid flow and pressure effects induced by a cardiac valve device implantation, using cardiac image data and a device model (see Hisada at [0049] discloses on the basis of the geometric model 1, the operation unit 12 simultaneously solves both the behavior of the biological organ and the motion of the fluid therein, including the interaction of the biological organ and the fluid, and performs a fluid-structure interaction simulation that obtains ever-changing equilibrium conditions. Also see [0067], [0078], and at [0129] discloses the hemodynamics includes the pressure generated by the heart, the pressure at an individual cardiovascular site, the flow volume of the blood at an individual cardiovascular site, the velocity of the blood flow at an individual cardiovascular site, the oxygen saturation of the blood at an individual cardiovascular site, ….  the conditions of the coronary artery circulation); 
a processor configured to execute the biophysical simulator to simulate the coronary or carotid flow and the pressure effects induced by the device implantation with the cardiac image data and the device model (see Hisada at [0104] discloses The biological data includes image data representing the 3D shapes of the target biological organ and the immediate biological organ. The image data is, for example, image data with which the shape of a biological organ can be identified two or three dimensionally, such as a CT (Computed Tomography) image, an MRI (Magnetic Resonance Imaging) image, or an echocardiogram of a biological organ or an immediate biological organ thereof. Information about temporal change is attached to part of the data. Other examples of the biological data include data about indices representing biological conditions, such as test data based on a cardiovascular catheterization test, an electrocardiogram, blood pressure, etc. and numerical data based on laboratory test values, other physiological tests, data based on an imaging test, a medical history of the patient including a history of operations and records of past operations, and knowledge of the doctor, also see [0105], [0116], [0119] and in fig. 10 illustrates the simulator 130 performs an accurate fluid-structure interaction simulation of the heart including its valves, by using the created finite element mesh models and the set parameters. When the finite element mesh models representing the preoperative and postoperative conditions are created, the simulator 130 performs a simulation for each of the created finite element mesh models. At Step S107 the post-processing unit 140 compares results per operative procedure. For example, by using data about the biological conditions, the post-processing unit 140 evaluates postoperative conditions in view of predetermined criteria); and 
a display configured to display results of the simulation. [0130] discloses while what has been described is a technique for reproducing and visualizing the heart of the current biological body, the prognosis prediction system 100 can also visualize a result obtained by virtually performing several treatments on a heart model. [0120] discloses at step S108 the post-processing unit 140 displays the comparison result. Also at [0184] discloses these simulation results are visualized by the post-processing unit 140. [0185] FIG. 20 illustrates an example of visualization processing. The post-processing unit 140 includes a visualization parameter input unit 141, a data acquisition unit 142, a myocardium visualization unit 143a, an excitation propagation visualization unit 143b, a coronary circulation visualization unit 143c, a valve visualization unit 143d, a graph visualization unit 143e, a medical-image visualization unit 143f, a blood flow visualization unit 143g, a blood vessel visualization unit 143h, a visualization result image display unit 144a, a 3D display unit 144b, a graph display unit 144c, and a medical-data superposition and display unit 144d. See [0185-0196].

Claim 2. 
Hisada teaches the computing system of claim 1, wherein the biophysical simulator segments the cardiac image data to determine a shape of cardiac anatomy of interest (see [0104] The storage unit 110 holds a biological organ's geometric model and biological data. A geometric model is numerical data with which a 3D shape of a biological organ whose dynamics are to be predicted and a 3D shape of an immediate biological organ can be expressed through visualization or the like by using biological data. For example, when the shape of a biological organ is approximated by a biological model, a curved surface of the biological organ being approximated by a group of fine triangles, the 3D shape of the biological organ is expressed by the coordinates of the corners of the triangles. The biological data includes image data representing the 3D shapes of the target biological organ and the immediate biological organ. The image data is, for example, image data with which the shape of a biological organ can be identified two or three dimensionally, such as a CT (Computed Tomography) image, an MRI (Magnetic Resonance Imaging) image, or an echocardiogram of a biological organ or an immediate biological organ thereof), determines boundary conditions (see [0126] discloses the pre-processing unit 120 sets boundary conditions for performing a mechanical simulation) based on the segmentation, and simulates a pre-implant state metric with the boundary conditions and the segmentation. [0122] discloses the pre-processing unit 120 segments the heart and large blood vessel domains on the basis of the biological data. In this step, the pre-processing unit 120 can reflect a medical history, a history of operations, records of past operations of the patient, including test data based on an echocardiogram, catheterization test, etc., and knowledge of the doctor on the segmentation. The pre-processing unit 120 generates a surface mesh, formed by triangles, from the segment data and segments the surface mesh into finer sites. For example, in the case of a left ventricle, the pre-processing unit 120 segments the surface mesh into domains corresponding to a left ventricle fluid domain, a myocardial domain, a papillary muscle, an aortic valve, and a mitral valve. Next, the pre-processing unit 120 generates two kinds of volume mesh (tetra and voxel) by using the surface meshes as boundaries. The tetra mesh model includes a triangle surface mesh that has a material number set per detailed site information and a tetra volume mesh that has a material number different per domain spatially segmented by the surfaces of the triangle surface mesh. The voxel mesh model includes structured grid data having a material number indicating domain information per voxel.

Claim 3. 
Hisada teaches the computing system of claim 2, wherein the biophysical simulator further determines the boundary conditions based invasive flow and/or pressure measurements. See [0311] discloses boundary conditions for performing a mechanical simulation are set, and duplexing of pressure nodes for mechanical analysis and duplexing of nodes at an interface between the blood and the heart muscle are performed, for example. In addition, information about an individual site of the heart is also given. Next, a natural-condition heart model (tetra element) is created from the heart tetra mesh model.

Claim 4. 
Hisada teaches the computing system of claim 2, wherein the biophysical simulator virtually implants the device model into the segmented cardiac image data, determines boundary conditions based on the segmentation with the virtual implant, and simulates a post-implant state metric with the boundary conditions and the segmentation with the virtual implant. See [0051] discloses in this way, the biological simulation apparatus 10 performs a highly accurate fluid-structure interaction simulation on a biological organ having a deformable site that has an interface difficult to track. Namely, a highly accurate simulation is performed by deforming the ALE fluid mesh model 3 in accordance with the interface-tracking analysis method and by tracking the first interface 4 with the deformed the ALE fluid mesh model 3. In addition, the certain site 2a such as a heart valve, which significantly motions and which has an interface that is difficult to track by using the interface-tracking analysis method, is captured on the ALE fluid mesh model 3 by using the interface-capturing analysis method. In this way, the biological simulation apparatus 10 performs a fluid-structure interaction simulation on a biological organ having a site that has an interface difficult to track. For example, the ALE method may be used as the interface-tracking analysis method. In addition, for example, a method based on the Lagrange multiplier method may be used as the interface-capturing analysis method (see, for example, T. Hisada et al., “Mathematical Considerations for Fluid-structure Interaction Simulation of Heart Valves”). [0052] The term “virtual operation” used hereinafter indicates a virtual operation that is performed on a biological data in a computer. Namely, a virtual operation is different from an actual operation performed by a doctor.

Claims 10 and 16 are rejected with similar reasons as set forth in claim 1, above.
Claims 11-13 and 17-18 are rejected with similar reasons as set forth in claims 2-4, respectively, above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8, 14-15, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hisada, and further in view of Sharma et al., US 2015/0348260 A1, hereinafter Sharma.
Claim 5. 
Hisada is silent specifying the computing system of claim 2, wherein the pre- and post-implant state metrics include at least one of a fractional flow reserve, an instantaneous wave-free ratio, and a coronary flow reserve.
However, Sharma teaches the computing system of claim 2, wherein the pre- and post-implant state metrics include at least one of a fractional flow reserve, an instantaneous wave-free ratio, and a coronary flow reserve. See [0007] discloses systems and methods are provided for determining fractional flow reserve (FFR) for a coronary stenosis of a patient at a hyperemia state. Also at [0036] FIG. 4 shows an exemplary method 400 for determining the Fractional Flow Reserve (FFR) for a stenosis of a patient, in accordance with one or more embodiments. FFR is a functional measure for quantifying the hemodynamic significance of a stenosis in an artery. FFR is typically determined based on the pressure drop over a coronary stenosis at hyperemia using invasive pressure wire based measurements. Hyperemia refers to a physiological state of the patient with more than normal blood flow. According to an embodiment of the present invention, FFR can instead be determined by mapping a pressure drop over an artery (e.g., coronary artery) of a patient at a rest state to a pressure drop at hyperemia. The pressure drop is an important physiological quantity that is of clinical interest, and is used to characterize the functional severity of a stenosis (narrowing of the vessel wall).
Thus, it would have been obvious to one of ordinary skill in the art to combine the teachings of Sharma into teachings of Hisada in order to provide representing a patient at a particular physiological state and more particularly to mapping patient data from one physiological state to another physiological state. 

Claim 6. 
Sharma teaches the computing system of claim 5, wherein the processor visually presents the pre- and post-implant state metrics. See [0050] discloses for cardiac resynchronization therapy (CRT), quantities of interest may include, e.g., electrocardiography (ECG) (e.g., QT wave duration) and activation time, which may be determined for a post-implant stage (i.e., after the CRT device is implanted in the heart) based on quantities of interest at a pre-implant stage and features extracted from patient data acquired at the pre-implant stage, where the features may include features based on cardiac anatomy, flow, mechanics and electrophysiology, CRT device parameters, etc. In another example, for aortic valve stenting, quantities of interest may include, e.g., trans-stenotic pressure drop, para-valvular leakage, and peak velocity, which may be determined for a post-implant stage (i.e., after the stent is implanted in the aortic valve) based on quantities of interest at a pre-implant stage and features extracted from patient data acquired at the pre-implant stage, where the features may include, e.g., valve, aorta, and outflow tract anatomy, blood pressure, and stent size.

Claim 7. 
Sharma teaches the computing system of claim 5, wherein the processor determines a difference between the pre- and post-implant state metrics. [0050] It should be understood that the embodiments discussed herein may be applied to determine any quantity of interest at any state. For example, for cardiac resynchronization therapy (CRT), quantities of interest may include, e.g., electrocardiography (ECG) (e.g., QT wave duration) and activation time, which may be determined for a post-implant stage (i.e., after the CRT device is implanted in the heart) based on quantities of interest at a pre-implant stage and features extracted from patient data acquired at the pre-implant stage, where the features may include features based on cardiac anatomy, flow, mechanics and electrophysiology, CRT device parameters, etc. In another example, for aortic valve stenting, quantities of interest may include, e.g., trans-stenotic pressure drop, para-valvular leakage, and peak velocity, which may be determined for a post-implant stage (i.e., after the stent is implanted in the aortic valve) based on quantities of interest at a pre-implant stage and features extracted from patient data acquired at the pre-implant stage, where the features may include, e.g., valve, aorta, and outflow tract anatomy, blood pressure, and stent size.

Claim 8. 
Sharma teaches the computing system of claim 7, wherein the processor visually presents the difference, which predicts the flow and the pressure effects induced by the device implantation. [0039] At step 404, a value of a pressure drop across a stenosis for the patient at the rest state is determined. The pressure drop may be any value indicating the drop in pressure across a, e.g., stenosis. For example, the pressure drop, ΔP, may be represented as a difference between pressure distal to the stenosis, Pd, and pressure proximal to the stenosis, Pa, such that ΔP=Pd−Pa. Pressure drop, ΔP, may also be represented as a ratio between Pd and Pa, such that ΔP=Pd/Pa. Other representations are also contemplated. Distal and Proximal pressure may be extracted from medical image data or determined directly from patient data as measurements or simulation results. For example, the pressure may be measured invasively by, e.g., inserting a pressure wire into the artery. The pressure may also be measured by computing a CFD algorithm. Rest state measurements can be measured more easily, safely, cheaply, and quickly than hyperemic measurements since they do not require the patient to be in a hyperemic state.

Claims 14-15 and 19-20 are rejected with similar reasons as set forth in claims 6-7, respectively, above.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hisada, and further in view of Wakai US 2015/0370995 A1.
Claim 9. 
Hisada is silent specifying the device model is a model of a transcatheter aortic valve implantation device.
However, Wakai teaches the computing system of claim 1, wherein the device model is a model of a transcatheter aortic valve implantation device. [0003] As a therapeutic method of arranging a treatment device inside a blood vessel of a subject, a transcatheter aortic valve replacement (TAVR), a stent indwelling technique, and a coil embolization technique, etc. are known. TAVR is sometimes called “transcatheter aortic valve implantation (TAVI)”. [0038] The processor 2 operates as each of the units to simulate and analyze blood flow around an artificial valve to be placed at the aortic valve of the subject by TAVR. The processing at the processor 2 is roughly illustrated in the flowchart of FIG. 3.
Thus, it would have been obvious to one of ordinary skill in the art to combine the teachings of Wakai into teachings of Hisada in order to provide estimating the flow after the actual placement of a treatment device from the information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVID A AMINI/            P.E., D.Sc., Art Unit 2613